.,   '                                                                                                                                                                  '    )
                                                                                                                                                                       ,.-··,'-
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Pagel ofl ,_,.,



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                              V.                                                  (For Offenses Committed On or After November I, 1987)


                           Julio Cesar Almaraz-Saucedo                                            Case Number: 3:19-mj-23863

                                                                                                  Anthonv Edwar'          ~   ·
                                                                                                  Defendant's Attorney


         REGISTRATION NO. 49576408
                                                                                                                                     FILED
         THE DEFENDANT:                                                                                                              SEP I 8 2019
          [g]   pleaded guilty to count(s) _:_1..::o:_f..::C..::o.'.'.m:'.!p::la::i.::n::..t-----------+-.c.u~·-ERl-·c,.·.u···~-1,..-0!S'!=.ffiei'f--E-,&tlR'f~
          •     was found guilty to count( s)                                                                                  ~~UTHERN DISTRICT OF CALIFOFlNIA
                                                                                                                                                            .., IJ
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                                       Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                             1
          •     The defendant has been found not guilty on count( s)
                                                                                       -------------------
          •     Count(s)
                            ------------------
                                                                                                   dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                                                                           i_,-          l
                                                                                                      ( _;_··1
                                        •    TIME SERVED                                 / OJ\, _ _( _•· _ _ _ _ _ _ _ d ays

          [gj Assessment: $10 WAIVED [gj Fine: WAIVED
          [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, September 18, 2019
                                                                                             Date of Imposition of Sentence

                 \
         Received ·, .
                       -
                       DUS-
                                 - ··
                          M -------                                                          IIifiLti:::,LOcK
                                                                                             UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                 3:19-mj-23863
